 288DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By that discharge the Respondent has contributed support to the Union namedin paragraph numbered1, above, and has thereby violatedand is violating Section8 (a) (2) of the Act.4.By thedischarge,by the contribution of support,and by beinga party to andpermitting the existence of a contract containing unlawful union-securityprovisions,the Respondent has interferedwith,restrained,and coerced its employees in theexercise of rights guaranteed in Section7 of the Act and therebyhas engaged inand is engaging in unfair labor practiceswithin themeaning of Section 8(a) (1) ofthe Act.5.The aforesaidunfairlabor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Carpenter Baking Company, Inc.andBakery&ConfectioneryWorkers Local Union No. 205 of The Bakery&ConfectioneryWorkers International Union of America,AFL, Petitioner.Case No. 13-RC-4185.April 19,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Cohen, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.'2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.On December 17, 1954, the Petitioner filed the petition in this pro-ceeding requesting a production and maintenance unit.At the hear-ing the Employer agreed with the Petitioner that only a production andmaintenance unit is appropriate. International Union of OperatingEngineers, Local 311, AFL, referred to herein as Operating Engineers,intervened and requested a separate unit of all maintenance depart-1The Employer is engaged at its Milwaukee,Wisconsin,plant in the manufacture andwholesale of bakery goods.During the first 20 weeks after the Employer purchased theplant in July 1954, it bought supplies which were shipped direct to it from out of theState valued at $299,366.On the basis of this figure projected over a 1-year period, theEmployer estimates its yearly out-of-State purchases as $778,352.We therefore find, con-trary to the contention of Bakery Sales Drivers Local Union No. 344, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL, herein re-ferred to as Teamsters,Intervenor,that the Employer is engaged in commerce and it willeffectuate the policies of the Act to assert jurisdiction.Jonesboro Grain Drying Coopera-tive,110 NLRB 481.112 NLRB No. 42. CARPENTER BAKING COMPANY, INC.289ment employees including firemen and maintenance helpers.Teamstersalsointervened and requested a separate unit of all "ship-ping room" employees on the first floor of the plant.After the hearing but before the Board's decision, the Petitioner, onFebruary 11, 1955, filed with the Board a telegraphic motion to with-draw its petition without prejudice.Teamsters has no objection to themotion, but the Employer and Operating Engineers oppose the re-quest.Operating Engineers requests the Board to direct an electionin the maintenance unit or grant it permission to file a separatepetition.Under these circumstances we shall not permit the petition to bewithdrawn, but we hereby grant permission for the Petitioner to with-draw from the election directed herein with prejudice to its filing of anew petition for a period of 6 months from the date of this decisionamong the production employees, unless good cause is shown why theBoard should entertain a new petition filed prior to the expiration ofsuch period.As none of the Unions involved in this proceeding desirean election in the production and maintenance unit, we shall directno election in such unit.'However, as Operating Engineers andTeamsters have submitted a 30-percent showing of interest, sufficientto maintain a petition in their own right, and desire elections in themaintenance and "shipping room" units respectively, we shall considerthese parties as cross petitioners, and proceed to the question of theappropriateness of the units requested by them.'4.There is no bargaining history for any of the employees involvedin this proceeding.The Employer is engaged in the manufacture and wholesale of bakeryproducts.All bread is made on the second floor and sweet productsare made on the third floor. The unit requested by Teamsters con-sistsof 12 employees classified by the Employer as utility men, or help-ers.There is no separate shipping room or department in the plant.The requested employees are engaged on the first floor of the plant inroutine work of a simple nature such as putting bakery products on andtaking them off various racks, conveyors, and machines; operatingbread slicing and wrapping machines; taking empty cartons to themachines; packing wrapped bakery products in the cartons; and tak-ing the cartons to the trucks where the sales drivers do the loading. Inall, 60 of the Employer's 90 employees bear the same classification andare engaged in similarduties on all 3 floors of the plant.There isfrequent interchange among the utility men on the various floors, all of8 SeeScars,Roebuck & Company,107 NLRB 7163 SeeAlloy Manufactu?anq Company,107 NLRB 1201 ;cfVtetorville Lsme Rock Com-pany,107 NLRB 1145 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem are subject to daily transfer to jobs all over the plant.There isno set supervision, as the eight foremen also interchange among allfloors.Benefits and working conditions are the same for all produc-tion employees.Upon these facts it is apparent that the unit re-quested by Teamsters consists of part, but not all, of the productionemployees.As it does not conform with any Board standard of ap-propriateness, we find that the requested unit of "shipping room" em-ployees on the first floor of the plant is not appropriate for purposes ofcollective bargaining.The maintenance department unit requested by Operating Engi-neers is composed of five employees classified as firemen and main-tenance helpers under the supervision of the chief engineer.Thefiremen are licensed to operate the automatic gas-fed boiler and thestandby stoker-fed boiler, which are housed in a separate area of theplant and are used to heat the building and also in connection withthe baking process.Two of the firemen are engaged exclusively inthis duty.A third, the relief fireman, works on Saturday only, watch-ing the boiler, answering the telephone, and making rounds of theplant.The remaining two firemen, in addition to their duties in theboilerroom, are the regular maintenance men for the plant.As such,they do minor machine repair and minor carpentry, plumbing, andelectrical repair throughout the plant.The 2 maintenance helpershave no duties in the boilerroom, but assist the 2 firemen-maintenancemen in their plant maintenance duties.The benefits and workingconditions of the maintenance employees are similar to those of otheremployees.In view of these facts, it appears that the Employer'soperations are not so integrated as to destroy the separate identity ofthe maintenance employees, a group whose interests are distinguish-able from those of the production employees.Therefore, in accord-ance with the Board's established policy of granting separate repre-sentation of such maintenance employees, in the absence of any bar-gaining history on a broader basis, we find that the maintenance de-partment employees, including firemen and maintenance helpers, butexcluding all other employees, the chief engineer, and all other super-visors as defined in the Act, as requested by Operating Engineers,constitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act, and we shall directan election therein.4[Text of Direction of Election omitted from publication.]MEMBER LEEDO_NI took no part in the consideration of the aboveDecision and Direction of Election.*Shoreland Freeze)o.Joe,108 NLRB 723